 



Exhibit 10.1
PS BUSINESS PARKS, L.P.
AMENDMENT TO AGREEMENT OF LIMITED
PARTNERSHIP RELATING TO
7 1/8% SERIES N CUMULATIVE REDEEMABLE
PREFERRED UNITS
     This Amendment to the Agreement of Limited Partnership of PS Business
Parks, L.P., a California limited partnership (the “Partnership”), dated as of
the 12th day of December, 2005 (this “Amendment”) amends the Agreement of
Limited Partnership of the Partnership, dated as of March 17, 1998, by and among
PS Business Parks, Inc. (the “General Partner”) and each of the limited partners
executing a signature page thereto, as amended by that certain Amendment to
Agreement of Limited Partnership Relating to 8 7/8% Series B Cumulative
Redeemable Preferred Units, dated as of April 23, 1999, an Amendment to
Agreement of Limited Partnership Relating to 91/4% Series A Cumulative
Redeemable Preferred Units, dated as of April 30, 1999, an Amendment to
Agreement of Limited Partnership Relating to 8 7/8% Series X Cumulative
Redeemable Preferred Units, dated as of September 7, 1999, an Amendment to
Agreement of Limited Partnership Relating to Additional 8 7/8% Series X
Cumulative Redeemable Preferred Units, dated as of September 23, 1999, an
Amendment to Agreement of Limited Partnership Relating to 83/4% Series C
Cumulative Redeemable Preferred Units, dated as of September 3, 1999, an
Amendment to Agreement of Limited Partnership Relating to 8 7/8% of Series Y
Cumulative Redeemable Preferred Units, dated as of July 12, 2000, an Amendment
to Agreement of Limited Partnership Relating to 91/2% Series D Cumulative
Redeemable Preferred Units, dated as of May 10, 2001, as amended by Amendment
No. 1 to such Amendment to Agreement of Limited Partnership Relating to 91/2%
Series D Cumulative Redeemable Preferred Units, dated as of June 18, 2001, an
Amendment to Agreement of Limited Partnership Relating to 91/4% Series E
Cumulative Redeemable Preferred Units, dated as of September 21, 2001, an
Amendment to Agreement of Limited Partnership Relating to 83/4% Series F
Cumulative Redeemable Preferred Units, dated as of January 28, 2002, an
Amendment to Agreement of Limited Partnership Relating to 7.95% Series G
Cumulative Redeemable Preferred Units, dated as of October 30, 2002, an
Amendment to Agreement of Limited Partnership Relating to 7.000% Series H
Cumulative Redeemable Preferred Units, dated as of January 30, 2004 as amended
by that certain Amendment No. 1 to Amendment to Agreement of Limited Partnership
Relating to 7.000% Series H Cumulative Redeemable Preferred Units, dated as of
October 25, 2004, an Amendment to Agreement of Limited Partnership Relating to
6.875% Series I Cumulative Redeemable Preferred Units, dated as of April 21,
2004, an Amendment to Agreement of Limited Partnership Relating to 7.50%
Series J Cumulative Redeemable Preferred Units, dated as of May 27, 2004 as
amended by that certain Amendment No. 1 to Amendment to Agreement of Limited
Partnership Relating to 7.50% Series J Cumulative Redeemable Preferred Units,
dated as of June 17, 2004, an Amendment to Agreement of Limited Partnership
Relating to 7.950% Series K Cumulative Redeemable Preferred Units, dated as of
June 30, 2004, an Amendment to

1



--------------------------------------------------------------------------------



 



Agreement of Limited Partnership Relating to 7.60% Series L Cumulative
Redeemable Preferred Units, dated as of August 31, 2004, and an Amendment to
Agreement of Limited Partnership Relating to 7.20% Series M Cumulative
Redeemable Preferred Units, dated as of May 2, 2005, as amended by that certain
Amendment No. 1 to Amendment to Agreement of Limited Partnership Relating to
7.20% Series M Cumulative Redeemable Preferred Units, dated as of May 9, 2005
(collectively, the “Partnership Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Partnership Agreement. Section references are (unless otherwise specified)
references to sections in this Amendment.
     WHEREAS, pursuant to Section 4.2(a) of the Partnership Agreement, the
General Partner desires to cause the Partnership to issue additional Units of a
new class and series, with the designations, preferences and relative,
participating, optional or other special rights, powers and duties set forth
herein;
     WHEREAS, pursuant to Sections 4.2(a) and 14.1(b)(2) of the Partnership
Agreement, the General Partner, without the consent of the Limited Partners, may
amend the Partnership Agreement by executing a written instrument setting forth
the terms of such amendment; and
     WHEREAS, the General Partner desires by this Amendment to so amend the
Partnership Agreement as of the date first set forth above to provide for the
designation and issuance of such new class and series of Units.
     NOW, THEREFORE, the Partnership Agreement is hereby amended by establishing
and fixing the rights, limitations and preferences of a new class and series of
Units as follows:
     Section 1. Definitions. Capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Partnership Agreement.
Capitalized terms that are used in this Amendment shall have the meanings set
forth below:
     (a) “Liquidation Preference” means, with respect to the Series N Preferred
Units (as hereinafter defined), $25.00 per Series N Preferred Unit, plus the
amount of any accumulated and unpaid Priority Return with respect to such unit,
whether or not declared, minus any distributions in excess of the Priority
Return that has accrued with respect to such Series N Preferred Units to the
date of payment.
     (b) “Parity Preferred Units” means any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
and expressly designated by the Partnership to rank on a parity with the
Series N Preferred Units with respect to distributions and rights upon voluntary
or involuntary liquidation, winding-up or dissolution of the Partnership,
including the 91/2 Series D Cumulative Redeemable Preferred Units (the “Series D
Preferred Units”), the 91/4% Series E Cumulative Redeemable Preferred Units (the
“Series E Preferred

2



--------------------------------------------------------------------------------



 



Units”), the 83/4% Series F Cumulative Redeemable Preferred Units (the “Series F
Preferred Units”), the 7.95% Series G Cumulative Redeemable Preferred Units (the
“Series G Preferred Units”), the 7.000% Series H Cumulative Redeemable Preferred
Units (the “Series H Preferred Units”), the 6.875% Series I Cumulative
Redeemable Preferred Units (the “Series I Preferred Units”), the 7.50% Series J
Cumulative Redeemable Preferred Units (the “Series J Preferred Units”), the
7.950% Series K Cumulative Redeemable Preferred Units (the “Series K Preferred
Units”), the 7.60% Series L Cumulative Redeemable Preferred Units (the “Series L
Preferred Units”), and the 7.20% Series M Cumulative Redeemable Preferred Units
(the “Series M Preferred Units”). Notwithstanding the differing allocation
rights set forth in Section 4 below that apply to the Series D, F, H, I, K, L
and M Preferred Units (as compared to the Series E, G, J and N Preferred Units),
for purposes of this Amendment, those Series D, F, H, I, K, L and M Preferred
Units and any future series of preferred units that rank in parity with those
series also shall be considered Parity Preferred Units to the Series E, G, J and
N Preferred Units.
     (c) “Priority Return” means an amount equal to 7 1/8% per annum of the
Liquidation Preference per Series N Preferred Unit, commencing on the date of
issuance of such Series N Preferred Unit, determined on the basis of a 360-day
year of twelve 30-day months, and for any period shorter than a full quarterly
period for which distributions are computed, the amount of the distributions
payable will be based on the ratio of the actual number of days elapsed in such
period to ninety (90) days, cumulative to the extent not distributed for any
given distribution period pursuant to Section 3, hereof, commencing on the date
of the issuance of such Series N Preferred Unit.
     (d) “PTP” means a “publicly traded partnership” within the meaning of
Section 7704 of the Code.
     Section 2. Designation and Number. Pursuant to Section 4.2(a) of the
Partnership Agreement, a series of Partnership Units in the Partnership
designated as the “7 1/8% Series N Cumulative Redeemable Preferred Units” (the
“Series N Preferred Units”) is hereby established. The number of Series N
Preferred Units shall be 800,000. The holders of Series N Preferred Units shall
not have any Percentage Interest (as such term is defined in the Partnership
Agreement) in the Partnership.
     Section 3. Distributions. (a) Payment of Distributions. Subject to the
rights of holders of Parity Preferred Units as to the payment of distributions
pursuant to Section 5.1 of the Partnership Agreement, holders of Series N
Preferred Units shall be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, the Priority Return. Such
Priority Return shall be cumulative, shall accrue from the original date of
issuance of the Series N Preferred Units and, notwithstanding Section 5.1 of the
Partnership Agreement, will be payable (i) quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year commencing on December 31,
2005, and (ii) in the event of (A) a redemption of Series N

3



--------------------------------------------------------------------------------



 



Preferred Units, or (B) an exchange of Series N Preferred Units into Series N
Preferred Stock, on the redemption date or the exchange date, as applicable
(each a “Series N Preferred Unit Distribution Payment Date”). The amount of the
distribution payable for any period will be computed on the basis of a 360-day
year of twelve 30-day months and for any period shorter than a full quarterly
period for which distributions are computed, the amount of the distribution
payable will be computed based on the ratio of the actual number of days elapsed
in such period to ninety (90) days. If any date on which distributions are to be
made on the Series N Preferred Units is not a Business Day (as defined herein),
then payment of the distribution to be made on such date will be made on the
Business Day immediately preceding such date with the same force and effect as
if made on such date. Distributions on the Series N Preferred Units will be made
to the holders of record of the Series N Preferred Units on the relevant record
dates to be fixed by the Partnership acting through the General Partner, which
record dates shall in no event exceed fifteen (15) Business Days prior to the
relevant Series N Preferred Unit Distribution Payment Date (the “Series N
Preferred Unit Partnership Record Date”).
     (b) Prohibition on Distribution. No distributions on Series N Preferred
Units shall be authorized by the General Partner or paid or set apart for
payment by the Partnership at any such time as the terms and provisions of any
agreement of the Partnership or the General Partner, including any agreement
relating to their indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or to the
extent that such authorization or payment shall be restricted or prohibited by
law.
     (c) Distributions Cumulative. Distributions on the Series N Preferred Units
will accrue, whether or not declared, whether or not the terms and provisions of
any agreement of the Partnership or the General Partner, including any agreement
relating to its indebtedness at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series N Preferred Units will accumulate as of the Series N Preferred Unit
Distribution Payment Date on which they first become payable. Distributions on
account of arrears for any past distribution periods may be declared and paid at
any time, without reference to a regular Series N Preferred Unit Distribution
Payment Date to holders of record of the Series N Preferred Units on the record
date fixed by the Partnership acting through the General Partner which date
shall not exceed fifteen (15) Business Days prior to the payment date.
Accumulated and unpaid distributions will not bear interest.
     (d) Priority as to Distributions. Subject to the provisions of Article 13
of the Partnership Agreement:
          (i) so long as any Series N Preferred Units are outstanding, no
distribution of

4



--------------------------------------------------------------------------------



 



cash or other property shall be authorized, declared, paid or set apart for
payment on or with respect to any class or series of Partnership Interest
ranking junior as to the payment of distributions or rights upon a voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership to the
Series N Preferred Units (collectively, “Junior Units”), nor shall any cash or
other property be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Series N Preferred Units, any Parity
Preferred Units or any Junior Units, unless, in each case, all distributions
accumulated on all Series N Preferred Units and all classes and series of
outstanding Parity Preferred Units have been paid in full. The foregoing
sentence shall not prohibit (x) distributions payable solely in Junior Units, or
(y) the conversion of Junior Units or Parity Preferred Units into Partnership
Interests ranking junior to the Series N Preferred Units as to distributions and
rights upon involuntary or voluntary liquidation, dissolution or winding up of
the Partnership or (z) the redemption of Partnership Interests corresponding to
Series N Preferred Stock, Parity Preferred Stock or Junior Stock to be purchased
by the General Partner pursuant to the Articles of Incorporation of the General
Partner with respect to the General Partner’s common stock and comparable
provisions in the Articles of Incorporation with respect to other classes or
series of capital stock of the General Partner to preserve the General Partner’s
status as a real estate investment trust, provided that such redemption shall be
upon the same terms as the corresponding purchase pursuant to the Articles of
Incorporation.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not irrevocably deposited in trust for
payment) upon the Series N Preferred Units, all distributions authorized and
declared on the Series N Preferred Units and all classes or series of
outstanding Parity Preferred Units shall be authorized and declared so that the
amount of distributions authorized and declared per Series N Preferred Unit and
such other classes or series of Parity Preferred Units shall in all cases bear
to each other the same ratio that accrued distributions per Series N Preferred
Unit and such other classes or series of Parity Preferred Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights) bear to each other.
     (e) No Further Rights. Holders of Series N Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
     Section 4. Allocations. Section 6.1(a)(ii) of the Partnership Agreement is
amended to read, in its entirety, as follows:
     “(ii)(A) Notwithstanding anything to the contrary contained in this
Agreement, in any taxable year: (1) the holders of Series D, F, H, I, K, L and M
Preferred Units shall first be allocated an amount of gross income equal to the
Priority Return distributed to such holders in such taxable year, and
(2) subject to any prior allocation of Profit pursuant

5



--------------------------------------------------------------------------------



 



to the loss chargeback set forth in Section 6.1(a)(ii)(B) below, the holders of
Series E, G, J and N Preferred Units shall then be allocated an amount of Profit
equal to the Priority Return distributed to such holders either in such taxable
year or in prior taxable years to the extent that such distributions have not
previously been matched with an allocation of Profit pursuant to this
Section 6.1(a)(ii)(A)(2).
     (B) After the Capital Account balances of all Partners other than holders
of any series of Preferred Units have been reduced to zero, Losses of the
Partnership that otherwise would be allocated so as to cause deficit Capital
Account balances for those other Partners shall be allocated to the holders of
the Series D, E, F, G, H, I, J, K, L, M and N Preferred Units in proportion to
the positive balances of their Capital Accounts until those Capital Account
balances have been reduced to zero. If Losses have been allocated to the holders
of the Series D, E, F, G, H, I, J, K, L, M and N Preferred Units pursuant to the
preceding sentence, the first subsequent Profits shall be allocated to those
preferred partners so as to recoup, in reverse order, the effects of the loss
allocations.
     (C) Upon liquidation of the Partnership or the interest of the holders of
Series D, E, F, G, H, I, J, K, L, M or N Preferred Units in the Partnership:
(1) items of gross income or deduction shall first be allocated to the holders
of Series D, F, H, I, K, L and M Preferred Units in a manner such that,
immediately prior to such liquidation, the Capital Account balances of such
holders shall equal the amount of their Liquidation Preferences, and (2) an
amount of Profit or Loss shall then be allocated to the holders of Series E, G,
J and N Preferred Units in a manner such that, immediately prior to such
liquidation, the Capital Account balances of such holders shall equal the amount
of their Liquidation Preferences.”
     Section 5. Optional Redemption. (a) Right of Optional Redemption. Except as
otherwise provided herein, the Series N Preferred Units may not be redeemed
prior to the fifth (5th) anniversary of the issuance date. On or after such
date, the Partnership shall have the right to redeem the Series N Preferred
Units, in whole (and not in part), at any time, upon not less than 30 nor more
than 60 days written notice, at a redemption price, payable in cash, equal to
the Liquidation Preference (the “Series N Redemption Price”). The Redemption
Right given to Limited Partners in Section 8.6 of the Partnership Agreement
shall not be available to the holders of the Series N Preferred Units and all
references to Limited Partners in said Section 8.6 (and related provisions of
the Partnership Agreement) shall not include holders of the Series N Preferred
Units.
     (b) Procedures for Redemption. (i) Notice of redemption will be (A) faxed,
and (B) mailed by the Partnership, by certified mail, postage prepaid, not less
than 30 nor more than 60 days prior to the redemption date, addressed to the
respective holders of record of the Series N Preferred Units at their respective
addresses as they appear on the records of the Partnership. No

6



--------------------------------------------------------------------------------



 



failure to give or defect in such notice shall affect the validity of the
proceedings for the redemption of any Series N Preferred Units except as to the
holder to whom such notice was defective or not given. In addition to any
information required by law each such notice shall state: (m) the redemption
date, (n) the Series N Redemption Price, (o) the aggregate number of Series N
Preferred Units to be redeemed, (p) as provided in Section 5(b)(ii) below, the
place or places where evidence of the surrender of such Series N Preferred Units
shall be delivered for payment of the Series N Redemption Price, (q) that
distributions on the Series N Preferred Units to be redeemed will cease to
accumulate on such redemption date and (r) that payment of the Series N
Redemption Price will be made upon presentation of evidence of the surrender of
such Series N Preferred Units as set forth in Section 5(b)(ii) below.
          (ii) If the Partnership gives a notice of redemption in respect of
Series N Preferred Units (which notice will be irrevocable) then, by 12:00 noon,
New York City time, on the redemption date, the Partnership will deliver into
escrow with an escrow agent acceptable to the Partnership and the holders of the
Series N Preferred Units (the “Escrow Agent”) the Series N Redemption Price and
an executed Redemption Agreement, in substantially the form attached hereto as
Exhibit A (the “Redemption Agreement”), and an Amendment to the Agreement of
Limited Partnership evidencing the redemption, in substantially the form
attached hereto as Exhibit B. The holders of the Series N Preferred Units shall
also, by 12:00 noon, New York City time, on the redemption date, deliver into
escrow with the Escrow Agent an executed Redemption Agreement and an executed
Amendment to the Agreement of Limited Partnership evidencing the redemption.
Upon delivery of all of the above-described items by both parties, Escrow Agent
shall release the Series N Redemption Price to the holders of the Series N
Preferred Units and the fully-executed Redemption Agreement and Amendment to
Agreement of Limited Partnership to both parties. On and after the date of
redemption, distributions will cease to accumulate on the Series N Preferred
Units called for redemption, unless the Partnership defaults in the payment
thereof. If any date fixed for redemption of Series N Preferred Units is not a
Business Day, then payment of the Series N Redemption Price payable on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day falls in the next calendar year, such payment will be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date fixed for redemption. If payment of the Series N
Redemption Price is improperly withheld or refused and not paid by the
Partnership, distributions on such Series N Preferred Units will continue to
accumulate from the original redemption date to the date of payment, in which
case the actual payment date will be considered the date fixed for redemption
for purposes of calculating the applicable Series N Redemption Price.
     Section 6. Voting Rights. (a) General. Holders of the Series N Preferred
Units will not have any voting rights or right to consent to any matter
requiring the consent or approval of the Limited Partners, except as set forth
in Section 14.1 of the Partnership Agreement and in this

7



--------------------------------------------------------------------------------



 



Section 6. (Solely for purposes of Section 14.1 of the Partnership Agreement,
each Series N Preferred Unit shall be treated as one Partnership Unit.) If and
for so long as the General Partner holds any Series N Preferred Units, the
General Partner shall not have any voting rights with respect to such Series N
Preferred Units and such Series N Preferred Units shall not be counted in
determining the number of such units outstanding for the purpose of determining
whether the holders of such units have granted any approval called for
hereunder.
     (b) Certain Voting Rights. So long as any Series N Preferred Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least a majority of the Series N Preferred Units outstanding at
the time:
          (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Partnership Interests ranking senior to the Series N
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
into any such Partnership Interest, or create, authorize or issue any
obligations or security convertible into or evidencing the right to purchase any
such Partnership Interests (for this purpose, partnership interests that rank in
parity with the Series D, F, H, I, K, L and M Preferred Units or other series
with equivalent parity shall not be treated as ranking senior to, and shall be
treated as in parity with, the Series N Preferred Units and any other series
that rank in parity with the Series N Preferred Units);
          (ii) designate or create, or increase the authorized or issued amount
of, any Parity Preferred Units or reclassify any authorized Partnership
Interests into any such Parity Preferred Units, or create, authorize or issue
any obligations or security convertible into or evidencing the right to purchase
any such shares, but only to the extent such Parity Preferred Units are issued
to an Affiliate of the Partnership on terms that differ from the terms of such
series of Parity Preferred Units issued to the public or non-Affiliates of the
Partnership (for purposes of this Section 6(b)(ii), an issuance to the General
Partner shall not be treated as an issuance to an Affiliate of the Partnership
to the extent the issuance of such Partnership Interests was to allow the
General Partner to issue corresponding preferred stock to persons who are not
Affiliates);
          (iii) either (A) exchange shares, consolidate, merge into or with, or
convey, transfer or lease its assets substantially as an entirety to, any
corporation or other entity or (B) amend, alter or repeal the provisions of the
Partnership Agreement, whether by merger, consolidation or otherwise, that would
materially and adversely affect the powers, special rights, preferences,
privileges or voting power of the Series N Preferred Units or the holders
thereof; provided, however, that with respect to the occurrence of a share
exchange, merger, consolidation or a sale or lease of all of the Partnership’s
assets as an entirety, so long as (1) the Partnership is the surviving entity
and the Series N Preferred Units remain outstanding with the terms thereof
unchanged, or (2) the resulting, surviving or transferee entity (I) is a
partnership,

8



--------------------------------------------------------------------------------



 



limited liability company or other pass-through entity organized under the laws
of any state, (II) is not taxable as a corporation for U.S. federal income tax
purposes, and (III) substitutes for the Series N Preferred Units other interests
in such entity having substantially the same terms and rights as the Series N
Preferred Units, including with respect to distributions, voting rights and
rights upon liquidation, dissolution or winding-up, then the occurrence of any
such event shall not be deemed to materially and adversely affect such powers,
special rights, preferences, privileges or voting powers of the holders of the
Series N Preferred Units; and provided further that any increase in the amount
of Partnership Interests or the creation or issuance of any other class or
series of Partnership Interests, in each case ranking (y) junior to the Series N
Preferred Units with respect to payment of distributions or the distribution of
assets upon liquidation, dissolution or winding-up, or (z) on a parity to the
Series N Preferred Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding-up, to the
extent such Partnership Interests are not issued to an Affiliate of the
Partnership (an issuance to the General Partner shall not be treated as an
issuance to an Affiliate of the Partnership to the extent the issuance of such
Partnership Interests was to allow the General Partner to issue corresponding
preferred stock to persons who are not Affiliates of the Partnership) such
issuance shall not be deemed to materially and adversely affect such powers,
special rights, preferences, privileges or voting powers (for this purpose,
partnership interests that rank in parity with the Series D, F, H, I, K, L and M
Preferred Units or other series with equivalent parity shall not be treated as
ranking senior to, and shall be treated as in parity with, the Series N
Preferred Units and any other series that rank in parity with the Series N
Preferred Units); or
          (iv) increase the authorized or issued amount of Series N Preferred
Units.
     In addition to the foregoing, the Partnership will not (x) enter into any
contract, mortgage, loan or other agreement that prohibits or restricts, or has
the effect of prohibiting or restricting, the ability of a holder of the
Preferred Units to exercise its rights set forth herein to effect in full an
exchange or redemption pursuant to Section 8, below, except with the written
consent of such holder; or (y) amend, alter, or repeal or waive Sections 7.6 or
11.3(f) of the Partnership Agreement without the affirmative vote of at least a
majority of the Series N Preferred Units outstanding at the time.
     Section 7. Transfer Restrictions. The holders of Series N Preferred Units
shall be subject to all of the provisions of Section 11 of the Partnership
Agreement except Section 11.3(b), as modified by this Section 7. Except as
otherwise provided, if the General Partner’s consent to a transfer of Series N
Preferred Units is required by Section 11.3 of the Partnership Agreement, the
General Partner agrees not to unreasonably withhold that consent. Subject to the
consent of the General Partner, which shall not be unreasonably withheld or
delayed, the Series N Preferred Units may be transferred to a maximum of five
(5) persons. At no time shall the number of holders of the Series N Preferred
Units exceed five.

9



--------------------------------------------------------------------------------



 



     Section 8. Exchange Rights.
     (a) Right to Exchange. (i) All, but not less than all, of the Series N
Preferred Units will be exchangeable at any time on or after the tenth (10th)
anniversary of the date of issuance, at the option of the Partnership or upon
the affirmative vote of the holders of a majority of the outstanding Series N
Preferred Units, for authorized but previously unissued shares of 7 1/8%
Series N Cumulative Redeemable Preferred Stock of the General Partner (the
“Series N Preferred Stock”) at an exchange rate of one share of Series N
Preferred Stock for one Series N Preferred Unit, subject to adjustment as
described below (the “Series N Exchange Price”); provided that all, but not less
than all, of the Series N Preferred Units will become exchangeable for Series N
Preferred Stock at any time upon the affirmative vote of the holders of a
majority of the outstanding Series N Preferred Units (x) if at any time full
distributions shall not have been timely made on any Series N Preferred Unit
with respect to six (6) prior quarterly distribution periods, whether or not
consecutive; provided, however, that a distribution in respect of Series N
Preferred Units shall be considered timely made if made within two (2) Business
Days after the applicable Series N Preferred Unit Distribution Payment Date if
at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely
made, or (y) at any time (1) a holder of Series N Preferred Units concludes (in
the reasonable judgment of the holder) that it is imminent that the Partnership
will not or likely will not satisfy the income and asset tests of Section 856 of
the Internal Revenue Code of 1986, as amended (the “Code“), for a taxable year
if the Partnership were a real estate investment trust within the meaning of the
Code, (2) such holder delivers to the General Partner an opinion of nationally
recognized independent counsel to the effect that it is imminent that the
Partnership will not or likely will not satisfy the income and asset tests of
Section 856 of the Code for a taxable year if the Partnership were a real estate
investment trust within the meaning of the Code, and (3) such failure would
create a meaningful risk that a holder of the Series N Preferred Units would
fail to maintain its qualification as a real estate investment trust.
     In addition to and not in limitation of the foregoing, all, but not less
than all, of the Series N Preferred Units may be exchanged (regardless of
whether held by GSEP 2005 Realty Corp. (“Contributor”)) upon the affirmative
vote of the holders of a majority of the outstanding Series N Preferred Units
for Series N Preferred Stock (but only if the exchange in whole may be
accomplished consistently with the ownership limitations set forth under the
Article IV of the Charter of the General Partner, taking into account exceptions
thereto) if at any time (i) such holders conclude based on results or projected
results that there exists (in the reasonable judgment of such holders) an
imminent and substantial risk that the Series N Preferred Units represent or
will represent more than 19.5% of the total profits of or capital interests in
the Partnership for a taxable year, (ii) such holders deliver to the General
Partner an opinion of nationally recognized independent counsel, reasonably
acceptable to the General Partner, to the effect that there is a substantial
risk that its interest in the Partnership does not or will not satisfy

10



--------------------------------------------------------------------------------



 



the 19.5% limit, and (iii) the General Partner agrees with the conclusions
referred to in clauses (i) and (ii) of this sentence, such agreement not to be
unreasonably withheld.
          (ii) Notwithstanding anything to the contrary set forth in
Section 8(a)(i), if an Exchange Notice (as hereinafter defined) has been
delivered to the General Partner, then the General Partner may, at its option,
elect to redeem or cause the Partnership to redeem all (but not a portion) of
the outstanding Series N Preferred Units for cash in an amount equal to the
Liquidation Preference per Series N Preferred Unit. The General Partner may
exercise its option to redeem the Series N Preferred Units for cash pursuant to
this Section 8(a)(ii) by giving each holder of record of Series N Preferred
Units notice of its election to redeem for cash, within five (5) Business Days
after receipt of the Exchange Notice, by (m) fax, and (n) registered mail,
postage paid at the address of each holder as it may appear on the records of
the Partnership stating (A) the redemption date, which shall be no later than
sixty (60) days following the receipt of the Exchange Notice, (B) the redemption
price, (C) the place or places where the Series N Preferred Units are to be
surrendered for payment of the redemption price, (D) that distributions on the
Series N Preferred Units will cease to accrue on such redemption date; (E) that
payment of the redemption price will be made upon presentation and surrender of
the Series N Preferred Units and (F) the aggregate number of Series N Preferred
Units to be redeemed.
          (iii) If an exchange of Series N Preferred Units pursuant to
Section 8(a)(i) would violate the provisions on ownership limitation of the
General Partner set forth in Article IV of the Charter of the General Partner
(taking into account exceptions thereto) with respect to the Series N Preferred
Stock, the General Partner shall give written notice thereof to each holder of
record of Series N Preferred Units, within five (5) Business Days following
receipt of the Exchange Notice, by (m) fax, and (n) registered mail, postage
prepaid, at the address of each such holder set forth in the records of the
Partnership. In such event, each holder of Series N Preferred Units shall be
entitled to exchange, pursuant to the provisions of Section 8(b) a number of
Series N Preferred Units which would comply with the provisions on the ownership
limitation of the General Partner set forth in such Article IV of the Charter of
the General Partner and any Series N Preferred Units not so exchanged (the
“Excess Units”) shall be redeemed by the Partnership for cash in an amount equal
to the Liquidation Preference. The written notice of the General Partner shall
state (A) the number of Excess Units held by such holder, (B) the redemption
price of the Excess Units, (C) the date on which such Excess Units shall be
redeemed, which date shall be no later than sixty (60) days following the
receipt of the Exchange Notice, (D) the place or places where such Excess Units
are to be surrendered for payment of the redemption price, (E) that
distributions on the Excess Units will cease to accrue on such redemption date,
and (F) that payment of the redemption price will be made upon presentation and
surrender of such Excess Units. If an exchange would result in Excess Units, as
a condition to such exchange, each holder of such units agrees to provide
representations and covenants reasonably requested by the General Partner
relating to (1) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of stock of
the

11



--------------------------------------------------------------------------------



 



General Partner (without regard to the limits described above) will not cause
any Person (as such term is defined in the Charter of the General Partner) to
own stock of the General Partner in an amount that would cause such Person not
to comply with the provisions of the ownership limitation of the General Partner
set forth in such Article IV of the Charter of the General Partner; and (2) to
the extent such holder can so represent and covenant without obtaining
information from its owners, the holder’s ownership of tenants of the
Partnership and its affiliates.
     To the extent the General Partner would not be able to pay the cash set
forth above in exchange for the Excess Units, and to the extent consistent with
the Charter, the General Partner agrees that it will grant to the holders of the
Series N Preferred Units exceptions to the Beneficial Ownership Limit and
Constructive Ownership Limit set forth in the Charter sufficient to allow such
holders to exchange all of their Series N Preferred Units for Series N Preferred
Stock, provided such holders furnish to the General Partner representations
acceptable to the General Partner in its sole and absolute discretion which
assure the General Partner that such exceptions will not jeopardize the General
Partner’s tax status as a REIT for purposes of federal and applicable state law.
     Notwithstanding any provision of the Agreement to the contrary, no holder
of Series N Preferred Units shall be entitled to effect an exchange of Series N
Preferred Units for Series N Preferred Stock to the extent that the ownership or
right to acquire such shares would cause the holder or any other Person or, in
the opinion of counsel selected by the General Partner, may cause the holder or
any other Person, to violate the restrictions on ownership and transfer of
Series N Preferred Stock set forth in the Charter (taking into account
exceptions thereto). To the extent any such attempted exchange for Series N
Preferred Stock would be in violation of the previous sentence, it shall be void
ab initio and such holder of Series N Preferred Units shall not acquire any
rights or economic interest in the Series N Preferred Stock otherwise issuable
upon such exchange.
          (iv) The redemption of Series N Preferred Units described in
Sections 8(a)(ii) and 8(a)(iii) shall be subject to the provisions of
Sections 5(b)(i) and 5(b)(ii); provided, however, that the term “;redemption
price” in such Section shall be read to mean the Liquidation Preference per
Series N Preferred Unit being redeemed.
     (b) Procedure for Exchange. (i) Any exchange shall be exercised pursuant to
a notice of exchange (the “Exchange Notice”) delivered to the General Partner by
the holder who is exercising such exchange right, by (a) fax and (b) by
certified mail postage prepaid. The exchange of Series N Preferred Units may be
effected after the fifth (5th) Business Day following receipt by the General
Partner of the Exchange Notice by delivering certificates, if any, representing
such Series N Preferred Units to be exchanged together with, if applicable,
written notice of exchange and a proper assignment of such Series N Preferred
Units to the office of the

12



--------------------------------------------------------------------------------



 



General Partner maintained for such purpose. Currently, such office is c/o PS
Business Parks, Inc., 701 Western Avenue, Glendale, California 91201, Attention:
Edward A. Stokx. Each exchange will be deemed to have been effected immediately
prior to the close of business on the date on which such Series N Preferred
Units to be exchanged (together with all required documentation) shall have been
surrendered and notice shall have been received by the General Partner as
aforesaid and the Series N Exchange Price shall have been paid. Any Series N
Preferred Stock issued pursuant to this Section 8 shall be delivered, as
promptly as practicable, as shares which are duly authorized, validly issued,
fully paid and nonassessable, free of pledge, lien, encumbrance or restriction
other than those provided in the Charter, the Bylaws of the General Partner, the
Securities Act of 1933, as amended, and relevant state securities or blue sky
laws.
          (ii) In the event of an exchange of Series N Preferred Units for
shares of Series N Preferred Stock, an amount equal to the accrued and unpaid
Priority Return, whether or not declared, to the date of exchange on any
Series N Preferred Units tendered for exchange shall (a) accrue on the shares of
the Series N Preferred Stock into which such Series N Preferred Units are
exchanged, and (b) continue to accrue on such Series N Preferred Units, which
shall remain outstanding following such exchange, with the General Partner as
the holder of such Series N Preferred Units. Notwithstanding anything to the
contrary set forth herein, in no event shall a holder of a Series N Preferred
Unit that was validly exchanged into Series N Preferred Stock pursuant to this
section (other than the General Partner now holding such Series N Preferred
Unit), receive a distribution from the Partnership, if such holder, after
exchange, is entitled to receive a distribution from the General Partner with
respect to the share of Series N Preferred Stock for which such Series N
Preferred Unit was exchanged or redeemed.
          (iii) Fractional shares of Series N Preferred Stock are not to be
issued upon exchange but, in lieu thereof, the General Partner will pay a cash
adjustment based upon the fair market value of the Series N Preferred Stock on
the day prior to the exchange date as determined in good faith by the Board of
Directors of the General Partner.
     (c) Adjustment of Series N Exchange Price. (i) The Series N Exchange Price
is subject to adjustment upon certain events, including, (a) subdivisions,
combinations and reclassification of the Series N Preferred Stock, and
(b) distributions to all holders of Series N Preferred Stock of evidences of
indebtedness of the General Partner or assets (including securities, but
excluding dividends and distributions paid in cash out of equity applicable to
Series N Preferred Stock).
          (ii) In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner’s
capital stock or sale of all or substantially all of the General Partner’s
assets), in each case as a result of which the Series N Preferred Stock will be

13



--------------------------------------------------------------------------------



 



converted into the right to receive shares of capital stock, other securities or
other property (including cash or any combination thereof), each Series N
Preferred Unit will thereafter be exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of shares of Series N Preferred Stock or fraction thereof
into which one Series N Preferred Unit was exchangeable immediately prior to
such transaction. The General Partner may not become a party to any such
transaction unless the terms thereof are consistent with the foregoing. In
addition, so long as the Contributor or any of its permitted successors or
assigns holds any Series N Preferred Units, the General Partner shall not,
without the affirmative vote of the holders of at least a majority of the
Series N Preferred Units outstanding at the time: (a) designate or create, or
increase the authorized or issued amount of, any class or series of shares
ranking senior to the Series N Preferred Stock with respect to the payment of
distributions or rights upon liquidation, dissolution or winding-up or
reclassify any authorized shares of the General Partner into any such shares, or
create, authorize or issue any obligations or securities convertible into or
evidencing the right to purchase any such shares; or (b) amend, alter or repeal
the provisions of the Charter or Bylaws of the General Partner, whether by
merger, consolidation or otherwise, that would materially and adversely affect
the powers, special rights, preferences, privileges or voting power of the
Series N Preferred Stock or the holders thereof; provided, however, that any
increase in the amount of authorized Preferred Shares or the creation or
issuance of any other series or class of Preferred Shares, or any increase in
the amount of authorized shares of each class or series, in each case ranking
either (1) junior to the Series N Preferred Stock with respect to the payment of
distributions and the distribution of assets upon liquidation, dissolution or
winding-up, or (2) on a parity with the Series N Preferred Stock with respect to
the payment of distributions and the distribution of assets upon liquidation,
dissolution or winding-up shall not be deemed to materially and adversely affect
such rights, preferences, privileges or voting powers. In the event of a
conflict between the provisions of this Section 8(c)(ii) and any provision of
the Partnership Agreement, the provisions of this Section 8(c)(ii) shall
control.
     Section 9. No Conversion Rights. Except as set forth in Section 8, the
holders of the Series N Preferred Units shall not have any rights to convert
such units into shares of any other class or series of stock or into any other
securities of, or interest in, the Partnership.
     Section 10. No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series N Preferred Units.
     Section 11. Exhibit A to Partnership Agreement. In order to duly reflect
the issuance of the Series N Preferred Units provided for herein, the
Partnership Agreement is hereby further amended pursuant to Section 12.3 thereof
by deleting Exhibit A thereto and replacing such Exhibit A with Exhibit C
attached hereto.
     Section 12. Inconsistent Provisions. Nothing to the contrary contained in
the Partnership Agreement shall limit any of the rights or obligations set forth
in this Amendment.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Amendment has been executed as of the date first
above written.

            PS BUSINESS PARKS, INC.
      By:   /s/ Edward A. Stokx         Name:   Edward A. Stokx        Title:  
Executive Vice President, Chief Financial Officer   

15



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF
REDEMPTION AGREEMENT
     THIS REDEMPTION AGREEMENT (the “Agreement”) is entered into effective as of
the ___day of ___, ___, by and between GSEP 2005 Realty Corp., a Delaware
corporation (the “Retiring Partner”), and PS Business Parks, L.P., a California
limited partnership (the “Partnership”).
RECITALS:
     WHEREAS, the Agreement of Limited Partnership of the Partnership, dated as
of March 17, 1998, has been amended from time to time and was amended by an
Amendment to Agreement of Limited Partnership Relating to 7 1/8% Series N
Cumulative Redeemable Preferred Units (the “Amendment”);
     WHEREAS, the Retiring Partner owns ___of the 7 1/8% Series N Cumulative
Redeemable Preferred Units in the Partnership (the “Series N Preferred Units”);
and
     WHEREAS, the Partnership desires to redeem the Series N Preferred Units of
the Retiring Partner, and the Retiring Partner desires to liquidate its Series N
Preferred Units (the “Redemption”) pursuant to the Amendment and based on the
representations and under the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual covenants, representations
and agreements herein contained, the parties hereto, intending to be legally
bound, do hereby covenant and agree as follows:

1.   Liquidation of Retiring Partner. In satisfaction of the terms and
conditions set forth herein and in the Amendment, the Retiring Partner’s
Series N Preferred Units are hereby completely liquidated and the Retiring
Partner immediately and automatically ceases to be a limited partner in the
Partnership in exchange for the payment of the Series N Redemption Price (as
defined in the Amendment and in accordance with the provisions set forth in the
Amendment) and for other good and valuable consideration.

2.   Representations of Retiring Partner. The Retiring Partner represents and
warrants to the Partnership that:

  a.   The Retiring Partner is duly organized and validly existing under the
laws of the State of Delaware and has been duly authorized by all necessary and
appropriate

 



--------------------------------------------------------------------------------



 



      corporate action to enter into this Agreement and to consummate the
transactions contemplated herein. This Agreement is a valid and binding
obligation of the Retiring Partner, enforceable against the Retiring Partner in
accordance with its terms, except insofar as such enforceability may be affected
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally
and the availability of any particular equitable remedy.

  b.   The Retiring Partner has not sold, assigned or otherwise disposed of all
or any portion of the Series N Preferred Units and the Series N Preferred Units
are free of any liens, security interests, encumbrances or other restrictions,
whether existing of record or otherwise.     c.   The execution of this
Agreement by the Retiring Partner and the performance of his obligations
hereunder will not violate any contract, mortgage, indenture, or other similar
restriction to which the Retiring Partner is a party or by which its assets are
bound.     d.   Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Retiring Partner or (ii) any
agreement, order, judgment, decree, arbitration award, statute, regulation or
instrument to which the Retiring Partner is a party or by which it or its assets
are bound, or (b) constitutes or will constitute a breach, violation or default
under any of the foregoing. No consent or approval, authorization, order,
regulation or qualification of any governmental entity or any other person is
required for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby by the Retiring Partner.

3.   Representations and Warranties of the Partnership. The Partnership
represents and warrants to the Retiring Partner as follows:

  a.   The Partnership is duly organized and validly existing under the laws of
the State of California and has been duly authorized by all necessary and
appropriate partnership action to enter into this Agreement and to consummate
the transactions contemplated herein. This Agreement is a valid and binding
obligation of the Partnership enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally.     b.   The execution of this Agreement by the Partnership and the
performance of its obligations hereunder will not violate any contract,
mortgage, indenture, or other

 



--------------------------------------------------------------------------------



 



      similar restriction to which the Partnership is a party or by which the
Partnership is bound.

  c.   Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Partnership or (ii) any agreement,
order, judgment, decree, arbitration award, statute, regulation or instrument to
which the Partnership is a party or by which it or its assets are bound, or
(b) constitutes or will constitute a breach, violation or default under any of
the foregoing. No consent or approval, authorization, order, regulation or
qualification of any governmental entity or any other person is required for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Partnership.     d.   Consummation of
the Redemption by the Partnership will not render the Partnership insolvent
under California partnership law.

4.   Indemnification.

  a.   The Retiring Partner covenants and agrees to indemnify the Partnership
and hold it harmless against and with respect to any and all damage, loss,
liability, deficiency, cost and expense, including reasonable attorneys’ fees,
(i) resulting from any misrepresentation, breach of warranty or non-fulfillment
of any agreement or covenant on the part of the Retiring Partner under this
Agreement, and (ii) from any and all actions, suits, proceedings, demands,
assessments, judgments, costs and legal and other expenses incident to any of
the foregoing.     b.   The Partnership covenants and agrees to indemnify the
Retiring Partner and hold him harmless against and with respect to any and all
damage, loss, liability, deficiency, cost and expense, including reasonable
attorneys’ fees, (i) resulting from any misrepresentation, breach of warranty or
non-fulfillment of any agreement or covenant on the part of such Partnership
under this Agreement and (ii) from any and all actions, suits, proceedings,
demands, assessments, judgments, costs and legal and other expenses incident to
any of the foregoing.

5.   Survival of Representations and Warranties. All representations,
warranties, covenants and agreements of any of the parties hereto made in this
Agreement shall survive the execution and delivery hereof, the Closing
hereunder, the execution and delivery of all instruments and documents executed
in connection therewith.

 



--------------------------------------------------------------------------------



 



6.   Integration, Interpretation and Miscellaneous. This Agreement sets forth
the entire understanding of the parties hereto with respect to the subject
matter herein and it shall not be changed or terminated orally. This Agreement
shall be construed in accordance with the laws of the state of California. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, and successors, or successors and assigns, as the case may be.
The headings in this Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            RETIRING PARTNER:

GSEP 2005 Realty Corp.
      By:           Name:           Title:           PARTNERSHIP:

PS Business Parks, L.P.
      By:   PS Business Parks, Inc., its         General Partner           

            By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit B
FORM OF
AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
PS BUSINESS PARKS, L.P.
     This Amendment to Agreement of Limited Partnership of PS Business Parks,
L.P. (the “Partnership”), dated as of ___, ___(this “Amendment”) is entered into
by the General Partner of the Partnership, PS Business Parks, Inc., and GSEP
2005 Realty Corp., a Delaware corporation, as a withdrawing Limited Partner of
the Partnership (the “Withdrawing Partner”).
WITNESSETH:
     WHEREAS, capitalized terms used herein, unless otherwise defined, have the
meanings assigned to such terms in the Agreement of Limited Partnership of the
Partnership entered into as of March 17, 1998, as amended (the “Agreement”).
     WHEREAS, [pursuant to the redemption by the Partnership of all of the 7
1/8% Series N Cumulative Redeemable Preferred Units pursuant to the terms and
conditions set forth in that certain Contribution Agreement by and between the
Partnership and the Withdrawing Partner, dated as of December 12, 2005, and the
Amendment to the Limited Partnership Agreement, dated December 12, 2005, the 7
1/8% Series N Cumulative Redeemable Preferred Units of the Withdrawing Partner
have been redeemed by the Partnership and the General Partner desires to amend
the Partnership Agreement to (a) set forth a revised list of all Partners of the
Partnership as of the date hereof and (b) reflect the withdrawal of the
Withdrawing Partner from the Partnership] OR
     [pursuant to the exchange by the Withdrawing Partner of all of the 7 1/8%
Series N Cumulative Redeemable Preferred Units for 7 1/8% Series N Cumulative
Redeemable Preferred Stock of the General Partner pursuant to the terms of
conditions set forth in that certain Contribution Agreement by and between the
Partnership and the Withdrawing Partner, dated as of December 12, 2005, and the
Amendment to the Limited Partnership Agreement, dated December 12, 2005, the 7
1/8% Series N Cumulative Redeemable Preferred Units of the Withdrawing Partner
have been exchanged by the Withdrawing Partner for 7 1/8% Series N Cumulative
Redeemable Preferred Stock of the General Partner and the General Partner
desires to amend the Partnership Agreement to (a) set forth a revised list of
all Partners of the Partnership as of the date hereof and (b) reflect the
withdrawal of the Withdrawing Partner from the Partnership]

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:
     1. This Amendment shall be deemed effective as of the date first above
written. Except as amended hereby, the Agreement shall remain in full force and
effect and shall be otherwise unaffected hereby.
     2. To evidence the exchange of the 7 1/8% Series N Cumulative Redeemable
Preferred Units of the Withdrawing Partner for 7 1/8% Series N Cumulative
Redeemable Preferred Stock of the General Partner and the withdrawal of the
Withdrawing Partner as a Limited Partner of the Partnership, attached hereto as
Schedule A is a current list of Partners of the Partnership as of the date
hereof.
     3. The Withdrawing Partner is entering into this Amendment to evidence its
withdrawal as a Limited Partner of the Partnership.
     4. This Amendment shall be deemed to be a contract made under the laws of
the State of California and for all purposes shall be governed by and construed
in accordance with the laws of such state.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed and delivered as of the date first above written.

            GENERAL PARTNER:


PS BUSINESS PARKS, INC.
      By:           Name:           Title:           WITHDRAWING PARTNER


GSEP 2005 REALTY CORP.
      By:           Name:           Title:        

 